ALLOWABILITY NOTICE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jolene Fernandes on 02/09/2022 (see Interview Summary).

The application has been amended as follows: 
Claims 1-4, 7 and 8 are replaced with the following replacement claims, and as such claims 1-4, 7 and 8 are allowed.

Replacement Claims:
Claim 1. (Currently Amended) An immunochromatographic method for detecting a substance, the method comprising: 
providing a device for detecting a substance in a liquid sample, the device comprising an immunochromatographic test piece and a storage container containing the test piece, the test piece comprising a membrane having thereon a detection portion and insoluble carrier particles bound to a ligand specific for the substance, wherein the detection portion comprises an immobilized ligand specific for the substance and the storage container comprises an inner surface, wherein a light reflecting material is attached to the inner surface at a position under the membrane and opposite to the side of the membrane comprising the detection portion, wherein the light reflecting material is metal and is shaped to provide a curved surface, 
adding the liquid sample to the device so that the liquid sample contacts the membrane, wherein the sample flows through the membrane and contacts the insoluble carrier particles to form a complex between the insoluble carrier particles and the substance, 
accumulating the complex between the insoluble carrier particles and the substance at the detection portion by capturing the complex at the detection portion by the detection portion immobilized ligand specific for the substance,
irradiating the membrane at the detection portion with excitation light, wherein the excitation light penetrates the membrane at the detection portion and is reflected by the curved surface of the light reflecting material and focused back onto the detection portion to cause the insoluble carrier particles to emit amplified light,
detecting the amplified light emitted by the insoluble carrier particles at the detection portion where the insoluble carrier particles accumulated or at a portion of the membrane adjacent to the detection portion where the insoluble carrier particles accumulated, thereby detecting the substance.

Claim 2. (Currently Amended) The method according to claim 1, wherein the insoluble carrier particles are fluorescent labeled insoluble carrier particles.

Claim 3. (Currently Amended) The method according to claim 1, wherein the insoluble carrier particles are colored polystyrene insoluble carrier particles.

Claim 4. (Currently Amended) The method according to claim 1, wherein the metal is selected from the group consisting of aluminum and copper.

Claim 7. (Currently Amended) The method according to claim 4, wherein the membrane is irradiated with excitation light having a wavelength of 250 nm to 1000 nm when the metal is aluminum, and the membrane is irradiated with excitation light having a wavelength from 600 nm to 1000 nm when the metal is copper.

Claim 8. (Currently Amended) The method according to claim 1, wherein the substance to be detected is an antigen or is an antibody.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous objections to the claims, and further the previous rejections of claims under 35 U.S.C. 112(a) regarding written description, are withdrawn in response to Applicant’s amendments to the claims.
Further, the previous rejections of claims under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn in response to the amended claims as set forth by Examiner’s amendment above (see the amendments as authorized by Applicant’s representative). 
The prior art fails to teach or suggest an immunochromatographic method for detecting a substance as presently claimed (see above), particularly comprising providing a device for detecting a substance in a liquid sample, the device comprising an immunochromatographic test piece and a storage container containing the test piece, the test piece comprising a membrane having thereon a detection portion and insoluble carrier particles bound to a ligand specific for the substance, wherein the detection portion comprises an immobilized ligand specific for the substance and the storage container comprises an inner surface, wherein a light reflecting material is attached to the inner surface at a position under the membrane and opposite to the side of the membrane comprising the detection portion, wherein the light reflecting material is metal and is shaped to provide a curved surface, the method comprising irradiating the membrane at the detection portion with excitation light, wherein the excitation light penetrates the membrane at the detection portion and is reflected by the curved surface of the light reflecting material and focused back onto the detection portion to cause the insoluble carrier particles to emit amplified light, detecting the amplified light emitted to detect the substance.
The closest prior art is:
Lee et al., WO 2011/014673 A1 (IDS entered 05/23/2019) Lee et al. teach methods using a device (and the device) for detecting one or more analytes in a fluid sample, see in particular the methods of Lee include the use of an immunochromatographic lateral flow test device (test piece) (see abstract) that comprises a membrane (para [0018]) on which a capture ligand is immobilized, the capture ligand is a ligand that bounds a substance to be detected, i.e., an analyte (immobilized receptor for analyte, see para [0017]), the device (and method) comprising insoluble carrier particles comprising a ligand that also binds the analyte (see para [0011], conjugate pad containing reagent, para [0016], detectably labeled receptor, receptor that is insoluble particle, e.g., para [0004], [0028], [0070]) the particles becoming accumulated (para [0018]) by capture of analyte with the immobilized capture ligand (complex captured), Lee further teach their method comprising a light-reflecting material provided on a side of the membrane opposite the side intended for light irradiation (e.g., when irradiated during its use) (see para [0018], reflective layer, positioned adjacent the surface form the detector region(s), where label accumulates; see para [0062], lateral flow porous member backed by reflective layer, 109). However, Lee fails to teach light reflecting material provided on the inner surface of the case, wherein the light-reflecting material is shaped into a curved shape. Lee fails to teach the method comprising irradiating the membrane at the detection portion with excitation light, wherein the excitation light penetrates the membrane at the detection portion and is reflected by the curved surface of the light reflecting material and focused back onto the detection portion to cause the insoluble carrier particles to emit amplified light, detecting the amplified light emitted to detect the substance
Buttry et al. US PG Pub No. 2008/0153125A1 (IDS entered 05/23/2019). Buttry teach membrane detection devices (optically flat membranes comprised of solid material having open structures comprised of pores that run through the thickness of the material; the open structures can be lateral openings, such that flow occurs in the plane of the membrane surface, see para [0056]). Buttry teach (para [0068]-[0069]), membranes can be coated with thin films of materials that endow useful physical-chemical (e.g., optical) characteristics, such as altered or improved optical properties, such as reflectivity. That coatings can include thin films of gold (metal) to make the surface reflective (para [0069]), or any other metal. See also para [0070], Buttry teaching sputter coating to apply alumina. However, Buttry fail to specifically teach a device for detecting a substance in a liquid sample, the device comprising an immunochromatographic test piece and a storage container containing the test piece, the test piece comprising a membrane having thereon a detection portion and insoluble carrier particles bound to a ligand specific for the substance, wherein the detection portion comprises an immobilized ligand specific for the substance and the storage container comprises an inner surface, wherein a light reflecting material is attached to the inner surface at a position under the membrane and opposite to the side of the membrane comprising the detection portion, wherein the light reflecting material is metal and is shaped to provide a curved surface, the method comprising irradiating the membrane at the detection portion with excitation light, wherein the excitation light penetrates the membrane at the detection portion and is reflected by the curved surface of the light reflecting material and focused back onto the detection portion to cause the insoluble carrier particles to emit amplified light, detecting the amplified light emitted to detect the substance.
Selvan, US PG Pub No. 2003/0104486A1 (IDS entered 05/23/2019). Selvan also teach diagnostic assay devices which can operate on the principle of reflection (see e.g., para [0013], radiation either transmitted through or reflected for detection); Selvan teach a substrate layer having zones, specifically teaching a reflective layer (116) formed from metal directly below the capture zones (target zones having capture reagent) (para [005)]). See para [0054], reflective layer that is preferably gold or aluminum. However, Selvan fails to teach the reflecting material provided at the inner surface of the storage container at a position as claimed, under the membrane and opposite the side of the membrane comprising the detection portion, and shaped to have a curve surface. As such, fails to teach a method comprising irradiating the membrane at the detection portion with excitation light, wherein the excitation light penetrates the membrane at the detection portion and is reflected by the curved surface of the light reflecting material and focused back onto the detection portion to cause the insoluble carrier particles to emit amplified light, detecting the amplified light emitted to detect the substance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641